Citation Nr: 0432100	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a wound 
to the right thigh (Muscle Group XIII), currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for a wound 
to the left leg (Muscle Group XII), currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from November 1942 to 
February 1946. 

The veteran was granted service connection for the right 
thigh and left leg disorders in a February 1947 rating 
decision, at which time 10 percent disability ratings were 
assigned for each.  

In May 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability ratings assigned 
his right thigh and left leg disorders.  In an October 2002 
rating decision, the RO denied the claims.  The veteran 
disagreed with the October 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2003.  

In a December 2003 letter, the veteran through his 
representative maintained that there was clear and 
unmistakable error (CUE) in the February 1947 rating decision 
that initially assigned a 10 percent disability rating for 
the left leg disorder.  The issue of whether there was CUE in 
the February 1947 decision has not yet been adjudicated by 
the RO, and it is therefore not before the Board on appeal.  
It appears from the record that the RO has recognized this 
additional claim and has begun development. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In correspondence received in November 2004, the veteran 
indicated that he wished to have a videoconference hearing 
before a Veterans Law Judge at the RO.  It is the veteran's 
right to have a hearing.    The Board is of course cognizant 
of the requirements of 38 C.F.R. § 20.1304 (2004), concerning 
out-of-time requests for hearings after an appeal has been 
certified to the Board.  Such is the situation here.  
However, the law places great significance on personal 
hearings.  See 38 C.F.R. § 3.103, 20.700 (2004).  In 
addition, the CUE claim referred to in the Introduction has a 
potential bearing on one of the two issues which are 
currently on appeal. 
In the interest of judicial economy, the Board believes it 
best if all issues are considered by the agency of original 
jurisdiction together.  Cf. Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

For the reasons stated, this case is REMANDED to VBA for the 
following action:

VBA should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




